                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

D’ANDRE ALEXANDER
# 731077,
                                                   Case No. 2:16-CV-13293
             Plaintiff                             District Judge Mark A. Goldsmith
                                                   Magistrate Judge Anthony P. Patti
v.

NICHOLAS CALZETTA, FRED
GOVERN, ERICA HUSS,
DARRIN VIITALA, MANDI
SALMI, KENNETH NIEMISTO,
KRISTINE GIESEN, TERRY
MEDEN, CHAD LaCOUNT,
HANNA SAAD, DR. ROSEN, C/O
WATKINS, C/O LEWIS, C/O LEE,
C/O SLAUGHTER, C/O
HOUSTON, DAPHNE M.
JOHNSON and RICHARD
IDEMUDIA,

           Defendants.
___________________________________/

       ORDER DENYING PLAINTIFF’S MOTION FOR PROMPT
     SETTLEMENT CONFERENCE WITHOUT PREJUDICE (DE166)
      This matter is before the Court for consideration of Plaintiff’s motion for

prompt settlement conference, requesting that the Court schedule a settlement

conference in this matter. (DE 166.)

      On November 30, 2018, I entered my report on the evidentiary hearing

regarding exhaustion and recommendation to grant the State Defendants’ motion
for summary judgment. (DE 168.) And, on December 18, 2018, I entered my

report and recommendation to (1) grant State Defendants’ motion to dismiss 42

U.S.C. § 1985 conspiracy claims and state law claims, (2) grant Defendant Terry

Meden, M.D.’s second motion for summary judgment, (3) grant Defendant Hannah

Saad, M.D.’s motion to dismiss/summary judgment being filed in lieu of

answering Plaintiff’s complaint, and (4) sua sponte dismiss Plaintiff’s Eighth

Amendment claim against Derek Rosen for failure to exhaust administrative

remedies. (DE 170.) Acceptance of these recommendations would bring this case

to a close.

       Accordingly, Plaintiff’s motion for prompt settlement conference is

DENIED without prejudice pending Judge Goldsmith’s consideration of the

pending reports and recommendations. To the extent that Plaintiff’s request relates

to case no. 16-12069, pending before Judges Berg and Majzoub and as referenced

in the instant motion, he is free to file a motion seeking similar relief in that case.

   IT IS SO ORDERED.


Dated: December 19, 2018                 s/Anthony P. Patti
                                         Anthony P. Patti
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on December 19, 2018, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
